Citation Nr: 1010786	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-06 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected low back disability, currently evaluated 20 
percent disabling.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to an effective date prior to July 18, 2008 
for the grant of service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Esq.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1972 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Procedural history

Low back and PTSD claims

In August 2002, the Veteran filed claims of entitlement to 
service connection for a low back disability and PTSD.  A 
rating decision dated April 2003 denied the Veteran's PTSD 
claim.  The Veteran disagreed with this denial and perfected 
his appeal by filing a timely substantive appeal [VA Form 9] 
in March 2006.  In a rating decision dated February 2006, the 
RO granted service connection for a low back disability and 
assigned a 10 percent disability rating.  The Veteran 
disagreed with the assigned rating and perfected his appeal 
by filing a timely substantive appeal in March 2007.

In July 2008, the Veteran presented sworn testimony during a 
personal hearing in St. Petersburg, Florida, which was 
chaired by the undersigned.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.  

In a December 2008 Board decision, the claims were remanded 
for further evidentiary development.  In a September 2009 
rating decision, the disability rating assigned to the 
service-connected low back disability was increased to 20 
percent, effective from August 15, 2002.  The Veteran has not 
expressed satisfaction with the increased disability rating.  
This issue thus remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

The VA Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) in September 2009 as to the low 
back disability and PTSD claims.  The Veteran's VA claims 
folder has been returned to the Board for further appellate 
proceedings.

Earlier effective date claim

In July 2008, the Veteran filed a claim of entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD [claimed as "depression" and "anxiety"] as 
secondary to his service-connected low back disability.  The 
Veteran's claim was granted in a December 2008 rating 
decision and a 50 percent evaluation was assigned, effective 
July 18, 2008.  In December 2008, the Veteran expressed 
disagreement with the assigned effective date.  A statement 
of the case (SOC) pertaining to that issue has yet to be 
issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that where a notice of disagreement (NOD) is filed but a SOC 
has not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.

The issues of entitlement to service connection for PTSD and 
entitlement to an effective date prior to July 18, 2008 for 
service connection for an acquired psychiatric disorder other 
than PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO.  The Veteran will be 
notified if further action on his part is required.



Issue not currently before the Board

During the pendency of these appeals, the Veteran filed a 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The Veteran's claim was denied in a 
June 2009 rating decision.  The Veteran disagreed with the 
denial and a SOC was issued in September 2009.  The Veteran's 
attorney filed a statement in October 2009, wherein he 
expressed the Veteran's continued disagreement.  Such is 
construed as a substantive appeal.  The Veteran has requested 
a Board hearing as to this issue.  In order to facilitate a 
timely resolution of the Veteran's pending claims, the Board 
has thoroughly reviewed the claims folder and has determined 
that the pending claims are not inextricably intertwined with 
the TDIU claim.  As such, it does not prejudice the Veteran 
to proceed with decisions as to the above-referenced issues 
currently pending before the Board.  The issue of entitlement 
to TDIU will be decided by the Board after the requested 
hearing is held.

Recognition is given to the United States Court of Appeals 
for Veterans Claims (Court) has recently held that a claim 
for TDIU is raised when a Veteran files a claim for the 
highest rating possible and provides history of 
unemployability, and that it is has been the Board's practice 
to adjudicate the claims together.  See Rice v. Shinseki, No. 
06-1445 (U.S. Vet. App. May 6, 2009); Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  However, as noted above, the 
Veteran has a separate appeal pending on the TDIU issue.  No 
useful purpose would be served in returning the increased 
rating issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (finding that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).







FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
Veteran's service-connected low back disability is manifested 
by pain, muscle spasm, abnormal gait, marked limitation of 
forward flexion, and loss of lateral motion with 
osteoarthritic changes.

2.  The competent medical evidence does not show that the 
Veteran's service-connected low back disability is so 
exceptional or unusual that referral for extraschedular 
consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 40 percent disability 
rating, but no higher, for the service-connected low back 
disability are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).

2.  Application of the extraschedular rating provisions is 
not warranted for the Veteran's service-connected low back 
disability.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for the service-connected low back disability.  As 
indicated above, the issues of entitlement to service 
connection for PTSD and entitlement to an effective date 
prior to July 18, 2008 for the grant of service connection 
for an acquired psychiatric disorder other than PTSD will be 
addressed in the Remand section below.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

Stegall considerations

In December 2008, the Board remanded the case and ordered VBA 
to schedule the Veteran for an examination to determine the 
current nature and severity of his service-connected low back 
disability.  VBA was also to send a letter to the Veteran 
requesting that he identify any outstanding treatment records 
that might be pertinent to his claims.  Additionally, the 
Board instructed that VBA attempt to obtain any incident or 
investigative report(s) as to the Veteran's allegations of 
assault by his drill sergeant.  The claims were then to be 
readjudicated.

A letter was sent to the Veteran in February 2009 requesting 
that he identify any outstanding medical or other evidence 
that might be pertinent to his claims.  VBA also sent letters 
to the U.S. Army Crime Records Center dated February 2009 and 
May 2009 in an attempt to obtain the incident or 
investigative report(s) of the Veteran's abuse/harassment 
during basic training.  However, no such records were able to 
be located.  A formal finding of unavailability was made in 
September 2009.  Additionally, a VA examination was performed 
in August 2009 as to the service-connected low back 
disability, the report of which was obtained and associated 
with the Veteran's VA claims folder.  The Veteran's low back 
disability and PTSD claims were readjudicated via the 
September 2009 SSOC.  Thus, the Board's remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

1.  Entitlement to an increased disability rating for 
service-connected low back disability, currently evaluated 20 
percent disabling.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.


The Board observes that the Veteran received general VCAA 
notice letters dated March 2003 and March 2005.  Although 
these VCAA letters did not specifically include any 
information pertaining to the evidence necessary to 
substantiate a claim for a higher rating, once service 
connection is granted the notice requirements of 
38 U.S.C.A. § 5103(a) are satisfied and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also VAOPGCPREC 8-2003.  

Crucially, the RO generally informed the Veteran of VA's duty 
to assist him in the development of his claim in the March 
2003 and March 2005 letters.  Specifically, the letters 
stated that VA would assist the Veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical Centers, and the Social Security 
Administration.  With respect to private treatment records, 
the VCAA letters informed the Veteran that VA would make 
reasonable efforts to request such records.  The Veteran was 
also informed that he would be afforded a VA examination, if 
necessary, to make a decision as to his claim.

The March 2005 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you of the 
problem.  It is your responsibility to make sure that we 
receive all requested records that are not in the possession 
of a Federal department or agency."  [Emphasis as in the 
original].  

The letter specifically indicated, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in a VCAA 
letter dated June 2008.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The letter also advised the Veteran as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the June 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
that the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's claim 
was readjudicated in the SSOC dated September 2009, following 
the issuance of the June 2008 letter.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In any event, irrespective of the above discussed notice, the 
Board notes the claim at issue arises from the Veteran's 
disagreement with the assigned initial disability following 
the grant of service connection for the low back disability.  
The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  See Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008); see also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Moreover, since VA's notice 
criteria was satisfied because the RO granted the Veteran's 
claim for service connection, the Board also finds that VA 
does not run afoul of the Court's holding in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Finally, the Board 
observes that the Veteran has not contended, nor does the 
record indicate, that his claim has been prejudiced by a lack 
of notice.  See Goodwin, supra at 137 [holding that where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements].

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The pertinent evidence of record includes 
the Veteran's statements, service treatment records, service 
personnel records, and VA and private treatment records.  

Additionally, the Veteran was afforded VA examinations in 
September 2005 and August 2009 as to his service-connected 
low back disability.  The examination reports reflect that 
the examiners interviewed and examined the Veteran, 
documented his current medical conditions, reviewed pertinent 
medical research, and rendered appropriate diagnoses 
consistent with the remainder of the evidence of record.  
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion).  Indeed, the August 2009 
examination specifically addressed questions raised by the 
Board.  The Board therefore concludes that the VA examination 
reports are adequate for schedular evaluation purposes.  See 
38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2009).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He has retained the services of an attorney and, 
as indicated above, testified at a personal hearing before 
the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

Schedular criteria

The Veteran filed his service connection claim in August 
2002.  During the pendency of this appeal, the applicable 
rating criteria for the spine, found at 38 C.F.R. § 4.71a, 
were amended effective September 26, 2003.  See 68 Fed. Reg. 
51, 454-51, 458 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for the period from and after the effective date of the 
regulatory change.  The Board can apply only the former 
regulation to rate the disability for periods preceding the 
effective date of the regulatory change.  However, the former 
rating criteria may be applied prospectively, beyond the 
effective date of the new regulation.  See VAOPGCPREC 3-2000.

The Veteran was provided with the new regulatory criteria in 
the February 2006 SOC.  The Board recognizes that the Veteran 
was not provided with the former regulatory criteria.  
However, as indicated above, the Veteran and his attorney 
have been provided ample opportunity to submit evidence and 
argument.  Moreover, once service connection is granted the 
notice requirements of 38 U.S.C.A. § 5103(a) are satisfied 
and no further notice is needed.  See Dingess/Hartman, supra; 
see also VAOPGCPREC 8-2003.  Therefore, there is no prejudice 
to the Veteran in the Board adjudicating the claim.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

(i.) The former schedular criteria

Former Diagnostic Code 5295 [lumbosacral strain], provides a 
40 percent evaluation when severe, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is assigned with muscle spasm on forward bending, loss of 
lateral spine motion, unilateral, in standing position.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5237 [lumbosacral strain].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.
A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2009).

Assignment of a diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the ones used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's service-connected low back disability is 
currently rated as 20 percent disabling under the current 
General Rating Formula for Diseases and Injuries of the Spine 
through Diagnostic Code 5237 [lumbosacral or cervical 
strain].  The medical evidence of record indicates that the 
Veteran's service-connected low back disability is primarily 
manifested by pain and loss of motion, which is congruent 
with the criteria set out in this diagnostic code.  
Diagnostic Code 5237 [and thus the general rating formula for 
diseases and injuries of the spine] is appropriate in that it 
provides rating criteria for the specific disability for 
which the Veteran is service-connected.

The Board has seriously considered rating the Veteran's low 
back disability under Diagnostic Code 5243, which provides 
rating criteria for intervertebral disc syndrome.  It is 
undisputed that the Veteran exhibits neurological 
symptomatology as a result of his lumbar spine disability, 
namely radiculopathy of the lower extremities.  However, as 
will be discussed below, the Veteran is separately service 
connected for radiculopathy of the bilateral lower 
extremities.  Accordingly, rating the Board under Diagnostic 
Code 5243 based upon radiculopathy of the lower extremities 
would violate the anti-pyramiding provision of 38 C.F.R. § 
4.14 [the evaluation of the same disability under various 
diagnoses is to be avoided].  Moreover, although the Veteran 
complains of flare-ups of pain with incapacitating episodes, 
the Board observes that the medical evidence shows no 
treatment for incapacitating episodes which require 
prescribed bed rest and treatment by a physician.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2009).  
Thus, rating the Veteran under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
would not avail him.  

The Board has also considered the applicability of former 
Diagnostic Code 5293 [intervertebral disc syndrome] to the 
Veteran's pending claim.  Diagnostic Code 5293, effective 
prior to September 23, 2002, provided a 60 percent rating for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  A 
40 percent rating was warranted for severe intervertebral 
disc syndrome, with recurrent attacks with intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior 
to September 23, 2002).

Critically, although there is radiculopathy involving the 
bilateral lower extremities, there is no evidence that the 
low back disability is manifested by demonstrable muscle 
spasm, absent ankle jerk, or other neurological finding, with 
intermittent relief.  Neither the August 2009 nor September 
2005 VA examiners indicated that the Veteran demonstrated 
objective evidence of muscle spasm or other neurological 
findings, with little intermittent relief.  Additionally, the 
September 2005 VA examiner noted positive ankle jerk 
bilaterally.  Again, to rate the Veteran under Diagnostic 
Code 5293 and assign separate ratings for neurological 
findings would amount to pyramiding.  38 C.F.R. § 4.14 [the 
evaluation of the same disability under various diagnoses is 
to be avoided].  

In light of the medical and other evidence showing that 
limitation of motion of the lumbar spine is the predominant 
symptom, the Board finds that the Veteran's low back 
disability has been appropriately rated under the current 
general schedule for rating spinal disabilities.  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate.  Accordingly, the 
Board concludes that the Veteran is appropriately rated under 
Diagnostic Code 5237 [the former Diagnostic Code 5295].  

Analysis

Schedular considerations

(i.) The former schedular criteria

As discussed in the law and regulations section above, under 
Diagnostic Code 5295, to warrant a 40 percent disability 
rating the evidence must show severe symptomatology with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

In this case, the Board finds that the Veteran's lumbosacral 
strain symptomatology most nearly approximates the criteria 
set forth for the assignment of a 40 percent disability 
rating under Diagnostic Code 5295.  See 38 C.F.R. § 4.7 
(2009).  

The medical evidence demonstrates that the Veteran 
experiences 'marked limitation of forward bending in standing 
position.'  Specifically, a private examiner, Dr. G.M.A., 
reported that the Veteran was limited to only 20 degrees of 
forward flexion with pain.  See the disability evaluation 
conducted by Dr. G.M.A. dated May 2008.  Also, the August 
2009 VA examiner documented forward flexion to 40 degrees 
with significant pain.  

Additionally, the medical evidence shows that the Veteran 
experiences loss of lateral motion with osteoarthritic 
changes.  In particular, both Dr. G.M.A. and the August 2009 
VA examiner indicated that the Veteran's left and right 
lateral flexion was limited to 10 degrees, which a loss of 20 
degrees of lateral spine motion.  Magnetic resonance imaging 
(MRI) demonstrates that the Veteran is currently suffering 
from osteoarthritic changes of the lumbar spine; 
specifically, degenerative joint disease.  See the MRI report 
dated October 2006.  

Further, VA and private treatment records show demonstrate 
that the Veteran requires the use of a walker and is unable 
to walk more than a few yards unassisted.  See the VA 
examination report dated August 2009.

Accordingly, the medical evidence indicates that the Veteran 
has severe symptomatology associated with his service-
connected low back disability including marked limitation of 
forward bending, loss of lateral motion with osteoarthritic 
changes, and abnormal mobility.  The Board therefore finds 
that the criteria for a 40 percent disability rating under 
Diagnostic Code 5295 have been met.  As has been explained 
above, this is the maximum rating under the applicable 
diagnostic code.

The Board notes that a higher rating could be assigned under 
the "old" schedule when there was evidence of ankylosis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).  However, 
as discussed immediately below, there is no evidence that the 
Veteran has ever suffered from ankylosis of the spine.  He 
does not contend otherwise.  Application of Diagnostic Code 
5289 would therefore be inappropriate.


(ii.) The current schedular criteria

As the Board has granted a 40 percent disability rating under 
the former schedular criteria, the Board will consider the 
assignment of a 50 percent disability rating under the 
current schedular criteria.

Under the current schedular criteria, to warrant a 50 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran must show 
unfavorable ankylosis of the thoracolumbar spine.  

The Board observes that ankylosis of the entire lumbar spine 
is not demonstrated in the medical evidence, and the Veteran 
does not appear to contend that his back is ankylosed.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Accordingly, the Veteran's 
service-connected low back disability does not warrant a 
higher rating under the General Rating Formula for Diseases 
and Injuries of the spine.

In short, the objective medical evidence of record indicates 
that the Veteran is not entitled to an increased disability 
rating under the current schedular criteria.

DeLuca considerations

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2009).  See DeLuca, supra.

The Veteran has complained of severe low back pain with 
regular incapacitating flare-ups lasting for over a week.  
See, e.g., the VA examination report dated August 2009; see 
also the July 2008 Board hearing transcript, pgs. 10-12.  
However, it is clear from both the August 2009 VA examination 
report and the May 2008 evaluation by Dr. G.M.A. that the 
Veteran's pain was taken into consideration in measuring 
range of back motion.  Moreover, the August 2009 VA examiner 
noted no additional limitation of motion due to pain, 
weakness, fatigue, lack of endurance, or incoordination upon 
repetitive movements.

In any event, in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  Since the Veteran is receiving the maximum 
rating allowable for limitation of motion under the 
applicable diagnostic codes for his low back disability 
(absent ankylosis), the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.

Accordingly, the Board finds that there is no basis on which 
to assign a higher level of disability based on 38 C.F.R. §§ 
4.40 and 4.45.  There is no objective evidence of additional 
functional loss associated therewith.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine states that "any associated objective 
neurologic abnormalities" including, but not limited to, 
bowel or bladder impairment, are to be evaluated separately 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242 (2008).  See also Bierman v. 
Brown, 6 Vet. App. 125 (1994) [holding that under former 
Diagnostic Code 5293 a separate rating for a neurological 
disability may be appropriate when its manifestations are 
distinct from the musculoskeletal disorder].



The Veteran has complained of pain and burning that radiates 
to his bilateral lower extremities.  See the VA examination 
report dated August 2009.  As indicated above, the Veteran 
was separately service connected for radiculopathy of right 
and left lower extremities effective January 7, 2009.

The Veteran has not complained of or been treated for any 
additional, separately ratable neurological deficiency which 
would warrant the assignment of a separate disability rating.  

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this matter, the Veteran's low back disability was 
service-connected effective August 15, 2002, the date of his 
claim.  [During the appeal period, the RO increased the 
Veteran's disability rating to 20 percent, effective the date 
of service connection.  See rating decision dated September 
2009.]  Accordingly, the time period under consideration is 
from August 15, 2002 to the present.  

As indicated below, a private disability evaluation by Dr. 
G.M.A. conducted on May 12, 2008 showed that the Veteran's 
low back symptomatology met the criteria for an increased 
disability rating of 40 percent.  There is no medical 
evidence of record which indicates that the Veteran's low 
back disability was severe enough to warrant a 40 percent 
disability rating prior to that date.  

VA and private treatment records prior to May 2008 documented 
the Veteran's complaints of low back pain with exacerbations 
upon prolonged sitting or standing.  See, e.g., the VA 
treatment record dated June 2006.  Critically, a VA 
examination conducted in September 2005 documented forward 
flexion of the lumbar spine to 80 degrees, extension to 20 
degrees, left and right lateral flexion to 20 degrees, and 
left and right lateral rotation to 30 degrees.  

As demonstrated by the schedular criteria above, this 
symptomatology does not meet or approximate that required for 
a higher rating pursuant to either 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002) or 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).  Accordingly, the medical 
evidence of record shows that the Veteran's low back 
symptomatology was not severe enough to warrant a 40 percent 
disability rating prior to May 15, 2008.  

In short, the Board finds that the 40 percent disability 
rating should be assigned from May 15, 2008 and no earlier, 
as it was on that date that it was factually ascertainable 
that an increase in disability occurred.  See 38 C.F.R. § 
3.400(o) (2009).

Extraschedular consideration

The Veteran has stated that he is unable to work as a result 
of his lumbar spine strain.  See, e.g., the Veteran's notice 
of disagreement dated May 2006.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Initially, as discussed above, the Board notes that the 
Veteran currently has a pending claim of entitlement to TDIU.  
The Board's discussion herein is not intended in anyway as a 
discussion of the merits of that claim.  

Concerning marked interference with employment, the Board 
recognizes that the Veteran is currently unemployed.  It is 
undisputed that the Veteran exhibits functional limitation as 
a result of his service-connected low back disability and 
these problems may indeed translate into difficulty with 
employment.  However, the extent of his current occupational 
impairment is specifically contemplated by the currently 
assigned disability rating for his low back disability.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  Moreover, as noted, the 
Veteran's claim for a total disability evaluation based on 
individual unemployability is in appellate status and 
awaiting the outcome of a decision in this matter.

The medical reports do not identify an exceptional or unusual 
clinical picture as a result of the service-connected low 
back disability.  There is no evidence that the Veteran has 
been frequently hospitalized as a result of this disability.  

Accordingly, the record does not demonstrate any other reason 
why extraschedular ratings should be assigned.  As there is 
no factor which takes the disability outside the usual rating 
criteria, the Board has therefore determined that referral of 
the case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence more nearly 
approximates the criteria for the assignment of a 40 percent 
disability rating for the Veteran's service-connected low 
back disability.  The benefit sought on appeal is therefore 
allowed to that extent.


ORDER

An increased disability rating of 40 percent is granted for 
the service-connected low back disability, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the issues 
of entitlement to service connection for PTSD and entitlement 
to an effective date prior to July 18, 2008 for service 
connection for an acquired psychiatric disorder other than 
PTSD must be remanded for further evidentiary and procedural 
development.  

2.  Entitlement to a service connection for PTSD.

As was discussed above, the Veteran seeks entitlement to 
service connection for PTSD, which he contends is due to 
abuse and harassment during his military service.  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009).

With respect to element (1), the medical evidence of record 
demonstrates that the Veteran is currently diagnosed with 
PTSD.  See, e.g., the letter from Dr. R.N.W. dated September 
2002.

As to element (2), the Veteran's service treatment records 
show that the Veteran was seen by a psychiatrist during 
service who documented the Veteran's report that he was being 
"unduly harassed by [his] drill sergeants" during his basic 
training.  Additionally, he indicated that while he had one 
period of being absent without leave [AWOL], he was 
"contemplating going AWOL again to escape what he feels is 
an intolerable situation."  The Board also notes that the 
Veteran reported "nervous trouble" and "depression or 
excessive worry" on his March 1972 service separation 
examination.  Accordingly, element (2), in-service stressor, 
is satisfied for the purposes of this remand.

With regard to element (3), in a September 2002 letter, Dr. 
R.N.W. diagnosed the Veteran with PTSD and stated that his 
psychological symptoms "were directly related to the trauma 
he enduring during his time in the Army."  However, this 
opinion is of little probative value because Dr. R.N.W. 
provided little rationale in support of his conclusion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  
There are currently no other competent medical opinions of 
record which address the issue of medical nexus.  

This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the relationship, if 
any, between the Veteran's currently diagnosed PTSD and his 
military service.  A medical opinion is therefore necessary.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

3.  Entitlement to an effective date prior to July 18, 2008 
for the grant of service connection for an acquired 
psychiatric disorder other than PTSD.

As was described in the Introduction, in a December 2008 
rating decision, the RO granted the Veteran service 
connection for an acquired psychiatric disorder other than 
PTSD (claimed as "anxiety and depression") and assigned a 
50 percent disability rating, effective July 18, 2008.  In 
December 2008, the Veteran expressly disagreed with the 
assigned rating.

In Manlincon, supra, the Court held that where a NOD is filed 
but a SOC has not been issued, the Board must remand the 
claim to the agency of original jurisdiction so that a SOC 
may be issued.  Thus, the agency of original jurisdiction 
must issue a SOC as to the issue of entitlement to an 
effective date prior to July 18, 2008 for service connection 
for an acquired psychiatric disorder other than PTSD.

Accordingly, the case is REMANDED for the following action:

1.	VBA should arrange for a physician with 
appropriate expertise to review the 
Veteran's VA claims folder and provide 
an opinion, which supporting rationale, 
as to whether the Veteran's currently 
diagnosed PTSD is at least as likely as 
not related to his military service.  
The examiner should specifically 
address whether the Veteran's PTSD is 
related to his in-service complaints of 
harassment and abuse by his drill 
sergeants.  If the reviewing physician 
finds that physical examination of the 
Veteran and/or diagnostic testing is 
necessary, such should be accomplished.  
A report should be prepared and 
associated with the Veteran's VA claims 
folder.

2.	VBA should issue a SOC pertaining to 
the issue of entitlement to an 
effective date prior to July 18, 2008 
for service connection for an acquired 
psychiatric disorder other than PTSD.  
In connection therewith, the Veteran 
and his attorney should be provided 
with appropriate notice of his 
appellate rights.

3.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's PTSD claim.  If the 
benefit sought on appeal remains 
denied, the Veteran and his attorney 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


